


Exhibit 10.36

 

PRIVILEGED AND CONFIDENTIAL

EXECUTED VERSION

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Hermes
Acquisition Corp. (“Employer”) and Michael Crowley (“Employee”) as of
September 30, 2008.  This Agreement will become effective as of the closing of
that merger (the “Merger”) contemplated by the Agreement and Plan of Merger by
and among Willis Group Holdings Limited, Employer and Hilb Rogal & Hobbs Company
(“HRH”), dated as of June 7, 2008, as amended (the “Merger Agreement”) (the date
on which the Merger is consummated shall also be the “Effective Date” of this
Agreement).  Notwithstanding anything herein to the contrary, if for any reason
the Merger does not become effective, this Agreement shall not become effective.

 

WHEREAS, on October 15, 2005, Employee entered into an employment agreement with
HRH, which was subsequently amended on July 17, 2007 (the “Prior Employment
Agreement”);

 

WHEREAS, in addition to the Prior Employment Agreement, Employee entered into a
change of control employment agreement with HRH dated October 15, 2005, as
amended and restated by that “Amended and Restated Change of Control Employment
Agreement” dated as of the 30th day of July, 2008 (the “COC Agreement”), which
included a provision that allowed Employee to resign his employment for Good
Reason (as “Good Reason” is defined in the COC Agreement);

 

WHEREAS, pursuant to the Merger Agreement, HRH will merge with Employer and,
upon the closing of the Merger (the “Closing”), Employer shall become the
surviving corporation;

 

WHEREAS, immediately after the Closing, Employer acknowledges that Employee
shall have the basis to resign his employment with HRH for Good Reason and
Employer acknowledges that, upon the Closing, Employee shall be treated as if he
has resigned his employment for Good Reason for purposes of the COC Agreement
(subject to the other particular terms and conditions of this Agreement);

 

WHEREAS, Employer wishes to continue to employ Employee beyond the Closing and
Employee desires to continue in the employ of Employer beyond the Closing
pursuant to the terms and conditions set forth in this Agreement;

 

WHEREAS, as of the Effective Date and, except as otherwise specifically set
forth below, this Agreement supersedes and replaces the Prior Employment
Agreement and the COC Agreement in all respects; and

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

 

--------------------------------------------------------------------------------


 

1.             Recitals; Employment; Position.  The Recitals set forth above
constitute operative provisions hereof and are deemed incorporated in the
operative text of this Agreement. Employer hereby agrees to continue to employ
Employee in the position of “President” and Employee hereby agrees to continue
to serve as an employee and to act in such capacity for Employer, all in
accordance with and subject to the terms and conditions of this Agreement. The
period from the Effective Date through December 31, 2009 shall be referred to
herein as the “First Period” and the period from January 1, 2010 through
December 31, 2010 shall be referred to herein as the “Second Period.”

 

2.             Responsibilities and Place of Performance.  Employee shall report
to and be subject to the direction of Donald Bailey, in his capacity as
“Chairman and CEO” of Employer (the “Reporting Person”, and in the event
Mr. Bailey for any reason ceases to be “Chairman and CEO” of Employer, the
Reporting Person will be understood to refer to any person who may be the
successor to Donald Bailey in the position of “Chairman and CEO” of Employer). 
Employee shall perform and discharge such duties and responsibilities as the
Reporting Person may from time to time reasonably assign to Employee, consistent
with Employee’s title and position.  Subject to the foregoing, Employee
understands and acknowledges that such duties shall be subject to revision and
modification from time to time by the Reporting Person.  In addition to his
responsibilities as President of Employer, Employee shall serve as a member of
that group of senior executives who are recognized by Employer and its parent
companies as the “Executive Committee” within Willis Group (for purposes hereof,
“Willis Group” refers to Employer and its affiliated companies).  Employee shall
devote Employee’s full business time, attention, skill and best efforts to the
faithful performance of Employee’s duties herein, and shall perform the duties
and carry out the responsibilities assigned to Employee in a diligent,
trustworthy and businesslike manner for the purpose of advancing Employer’s
legitimate business interests. Employee agrees that while employed by Employer,
Employee will not engage in any outside business activities that conflict with
his obligations under this Agreement.  As further described in paragraph 3.f.
below, the principal places where such services are to be performed are New
York, New York and Richmond, Virginia; provided, however, that Employee agrees
to travel to other offices of Employer and its clients as may be reasonably
necessary or customary to perform his duties.

 

3.             Compensation and Benefits.

 

a. Base Salary.  Employer shall pay to Employee a base salary at the rate of
$45,833.33 per month, which is equivalent to $550,000 per year, less all
applicable withholdings (the “Base Salary”).  The Base Salary will be
distributed in accordance with the customary payroll practices of Employer. 
While this Agreement is in effect, the Base Salary shall be subject to annual
review and may be modified (but not decreased, unless otherwise mutually agreed
by the parties) in accordance with Employer’s normal compensation and benefits
administration procedures.

 

b. Annual Incentive Plan.  With respect to each calendar year ending while
Employee is employed (ending with the calendar year ending on December 31,
2010), Employee will participate in Employer’s Annual Incentive Plan, as amended
from time to time (the “AIP”) under which Employee will be eligible to receive
an annual bonus payment (the “Annual Bonus”) on the same basis and terms and
conditions (except as provided in this Agreement) as other members of the
Executive Committee who are regularly employed and reside within the

 

2

--------------------------------------------------------------------------------


 

United States are eligible to receive an annual bonus.  The actual amount of any
Annual Bonus awarded to Employee under the AIP shall rest in the discretion of
Employer; provided that Employee’s Annual Bonus (i) may be made, in whole or in
part, in the form of (A) an equity award (including, but not limited to,
restricted stock units of Willis Group Holdings Limited common stock — any and
or all of which may be a form of deferred compensation and/or subject to a
vesting schedule, as such terms will be described in the equity award agreement)
and/or (B) a cash payment that is subject to a repayment obligation under such
circumstances as Employer may specify, which equity award and cash payment shall
in all events be structured and documented in a manner that complies with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) or an
exception thereunder and shall be consistent with the terms of this Agreement,
and (ii) shall be determined on a basis, and except as otherwise provided in
this Agreement, have terms and conditions (including the ratio of cash to equity
awards and the terms of any cash and/or equity awards), that are no less
favorable than the annual bonus determination, and terms and conditions,
applicable to other members of the Executive Committee who are regularly
employed and reside within the United States.  Any cash portion of Employee’s
Annual Bonus shall be paid no later than two and a half months after the end of
the calendar year for which the Annual Bonus is awarded.  Whether Employee shall
receive any Annual Bonus for or in connection with any calendar year following
year 2010 shall rest in the sole discretion of Employer.  When determining the
amount of any such Annual Bonus with regard to the 2008 calendar year, Employer
will take into consideration, among other things, the amount of time Employee
was employed by Employer during such calendar year.  Except as may be otherwise
specifically provided in paragraph 6 of this Agreement, Employee must be
employed by Employer on December 31 of the applicable bonus year (but need not
be employed on the bonus distribution date) in order to receive an Annual Bonus
payment.  In the event Employee’s employment terminates for any reason after
December 31 of any calendar year and prior to the bonus distribution date
applicable to similarly situated executives of Employer, Employee shall receive
the Annual Bonus (determined as set forth above) in cash for any such prior year
on the bonus distribution date applicable to similarly situated executives of
Employer and in no event later than March 15 of the calendar year following the
end of the calendar year for which the Annual Bonus is awarded.  In no event
shall Employee be entitled to an Annual Bonus under this paragraph 3.b. for a
particular calendar year that would be duplicative of an Annual Bonus payment
for the same calendar year payable under paragraph 6 of this Agreement.

 

c. Equity Participation.  Subject to the occurrence of the Closing and provided
Employee first signs this Agreement, Employee will be invited to participate in
the Willis Partners Plan (the “WPP”) subject to the terms of the Willis Group
Holdings Limited 2008 Share Purchase and Option Plan (the “Plan”), as may be
amended from time to time.  In connection with Employee’s participation in the
Plan and subject to the terms of the WPP and the Plan, Employee will be granted
an option to purchase 50,000 shares of common stock of Willis Group Holdings
Limited (“Shares”) on the first trading date, as permitted by Willis Group
Holdings Limited’s dealing in securities policy, following the announcement of
the third quarter results for 2008 of Willis Group Holdings Limited, at a per
Share purchase price equal to the closing market price of the Shares on the New
York Stock Exchange on the date of grant (the “Option”).  The Option grant is
subject to Employee’s execution of (i) this Agreement, (ii) an “Agreement of
Restrictive Covenants and Other Obligations”, the form of which is attached as
Exhibit A hereto and (iii) a definitive Option Agreement reflecting the terms of
this Agreement.  Subject to the other terms and conditions of the Plan and the
Option Agreement, the Option shall vest and become

 

3

--------------------------------------------------------------------------------


 

exercisable, provided the performance conditions as set forth in the Option
Agreement are achieved, as follows:  (i) 50% as of the third anniversary of the
date of the grant; (ii) 25% as of the fourth anniversary of the date of the
grant; and (iii) 25% as of the fifth anniversary of the date of the grant;
provided, however, that if Employee’s employment is terminated for any reason
other than for “Cause” (as defined below in this Agreement) prior to
December 31, 2010, the Board of Directors of Willis Group Holdings Limited may,
in its sole discretion, waive the performance condition requirements and vest
1/3 (one-third) of the Option as of the date of the termination of Employee’s
employment.  Any vested portion of the Option shall be immediately exercisable
and remain exercisable for the then remaining portion of the original full
term.  This paragraph 3.c. shall survive the expiration of this Agreement and
the Employee’s termination, notwithstanding anything contained herein to the
contrary.

 

d. General Benefit Plans.  While employed by Employer, Employee will be allowed
to participate in those employee benefit plans and programs that are generally
made available by Employer and its parent company, Willis North America Inc., to
other members of the Executive Committee who are regularly employed and reside
within the United States (the “Peer Executives”) and shall continue to
participate in the HRH Supplemental Executive Retirement Plan to the extent the
plan remains in effect following the Effective Date.  Such plans and programs
will include medical coverage and a 401(k) retirement plan, and may also
include, without limitation, dental coverage plan, life insurance, disability
insurance.  Employee’s participation in such plans and programs will be allowed
in accordance with and subject to the normal terms and conditions of such plans
and programs as applied to the Peer Executives, as such plans and programs
(including, but not limited to, any and all benefit plan documents) may be
amended or terminated from time to time.  Notwithstanding the foregoing,
Employee’s participation in such plans and programs will take into account, and
shall be administered in accordance with and subject to, the terms and
conditions of Section 5.14(b) of the Merger Agreement.

 

e. Expenses.  Subject to and in accordance with its normal policies and
procedures applicable to the Peer Executives, as may be amended from time to
time, Employer will pay or reimburse Employee for business expenses reasonably
incurred by Employee in connection with the performance of Employee’s duties
under this Agreement.  Further provided that Employee shall comply with
Employer’s usual expense policies and procedures as generally apply to the Peer
Executives, including meeting the obligation on the part of Employee to provide
to Employer with reasonable documentation of expenses reasonably incurred by
Employee in connection with the performance of Employee’s duties under this
Agreement (required documentation may include, but will not necessarily be
limited to receipts and other documentation acceptable to Employer and as may be
required by the Internal Revenue Service to qualify as ordinary and necessary
business expenses under the Code).

 

f. Office Location; Travel to New York; Tax Gross Up.  Employee will be expected
to travel frequently to Employer’s New York, New York office in order to perform
the duties expected of Employee under this Agreement; however, Employee’s
primary office will be located in Richmond, Virginia (such travel to New York
being referred to in this Agreement as “New York Business Trips”).  While
Employee is employed under this Agreement, Employer will reimburse Employee’s
reasonable transportation expenses associated with the New York Business Trips,
subject to Employee’s compliance with Employer’s expense procedures as

 

4

--------------------------------------------------------------------------------


 

applicable to the Peer Executives.  If, by virtue of performing services for
Employer as its Employee in the State of New York (or any state other than the
State of Virginia), Employee incurs state or local tax liabilities in excess of
the state and local tax liabilities that Employee would have incurred if his
employment services were performed exclusively in the State of Virginia
(“Additional State/Local Taxes”), then Employer will provide Employee with an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by Employee of all taxes (including any income taxes and any interest or
penalties imposed with respect to any such taxes (other than any interest or
penalties which are imposed as a consequence of Employee’s failure to timely
comply with (i) tax filing deadlines or (ii) tax payment deadlines (in each
case, other than due to Employer’s failure to satisfy the obligations
hereunder)) imposed upon the Gross-Up Payment, Employee retains an amount of the
Gross-Up Payment equal to such Additional State/Local Taxes (and any interest or
penalties imposed with respect to such taxes, other than any interest or
penalties which are imposed as a consequence of Employee’s failure to timely
comply with (i) tax filing deadlines or (ii) tax payment deadlines (in each
case, other than due to Employer’s failure to satisfy the obligations
hereunder)); it being intended that while Employee is employed under this
Agreement, Employee’s state and local income tax liabilities will not be greater
than what such liabilities would have been if Employee’s employment services had
been performed exclusively in the State of Virginia.  If Employee receives a
Gross-Up Payment as contemplated in this paragraph, Employer reserves the right
to review Employee’s applicable New York State income tax return(s) (and any
other applicable state and local income tax returns) prior to any filing
thereof, and Employee will provide such tax returns for Employer’ review, as and
when requested by Employer.  Provided further for the avoidance of doubt,
Employer’s obligation to provide a Gross-Up Payment on Additional State/Local
Taxes shall (i) only apply to Additional State/Local Taxes, if any, that
Employee incurs by virtue of performing services for Employer as its employee in
the State of New York (or any state other than the State of Virginia) and
(ii) survive any termination of this Agreement.  Any Gross-Up Payment provided
under this paragraph will be paid to Employee as soon as reasonably practicable
following the end of the calendar year to which the Gross-Up Payment relates,
but in no event shall such payment be provided later than the last day of the
calendar year following the calendar year in which Employee remits the related
taxes.  If, after such remittance, Employee becomes entitled to receive any
refund from the applicable taxing authority with respect to the Gross-Up
Payments, Employee shall promptly notify Employer of any such refund (including
any applicable interest) and pay to Employer the amount of such refund received.

 

g. Accommodations in New York.  Through, but not following, December 31, 2010
(and subject in all respects to the various terms and provisions of paragraph 6
below regarding termination of this Agreement), Employer will provide Employee
with use of a furnished one-bedroom apartment in the financial district of New
York, New York (i.e., downtown Manhattan, within reasonable proximity of
Employer’s New York City office location).  Use of such apartment will be
provided in order to facilitate Employee’s New York Business Trips and will only
be provided while Employee is employed by Employer.  As a condition to the use
of such apartment, Employee must abide by such reasonable policies, procedures
and rules as Employer may designate from time-to-time in connection with use of
such property.  If and to the extent the provision of such apartment to Employee
constitutes taxable income of any sort to Employee under the Code or other
applicable tax law (such taxable income being referred to below as “Constructive
Accommodation Income”), Employer will provide Employee with a Gross-Up

 

5

--------------------------------------------------------------------------------


 

Payment in an amount such that, after payment by Employee of any and all
federal, state and local income taxes (and any interest or penalties imposed
with respect to such taxes, other than any interest or penalties which are
imposed as a consequence of Employee’s failure to timely comply with (i) tax
filing deadlines or (ii) tax payment deadlines (in each case, other than due to
Employer’s failure to satisfy the obligations hereunder) imposed upon the
Gross-Up Payment, Employee retains an amount of the Gross-Up Payment equal to
any such additional federal, state or local income tax liabilities on the
Constructive Accommodation Income; it being intended that while Employee is
employed under this Agreement, the provision of the accommodations in New York
to Employee shall not result in any additional income tax liability to
Employee.  Provided further for the avoidance of doubt, Employer’s obligation to
provide a Gross-Up Payment under this paragraph shall (i) only apply to federal,
state or local income tax liabilities on the Constructive Accommodation Income,
if any, which Employee realizes by virtue of performing services for Employer as
its employee in the State of New York and (ii) survive any termination of this
Agreement.  Any Gross-Up Payment provided under this paragraph will be paid to
Employee as soon as reasonably practicable following the end of the calendar
year to which the Gross-Up Payment relates, but in no event shall such payment
be provided later than the last day of the calendar year following the calendar
year in which Employee remits the related taxes.  If, after such remittance,
Employee becomes entitled to receive any refund from the applicable taxing
authority with respect to the Gross-Up Payments, Employee shall promptly notify
Employer of any such refund (including any applicable interest) and pay to
Employer the amount of such refund received.

 

h. Vacation.  Employee will accrue four weeks of vacation per year, in
accordance with and subject to the vacation accrual policy applicable to the
Peer Executives.

 

4.     Confidential Information and Work for Hire.

 

a.             Employer shall provide Employee with access to nonpublic
information of Employer/Willis to the extent reasonably necessary to the
performance of Employee’s job duties.  Employee acknowledges that all non-public
information (including, but not limited to, information regarding Employer’s
clients), owned or possessed by Employer/Willis (collectively, “Confidential
Information”) constitutes a valuable, special and unique asset of the business
of Employer/Willis.  Employee shall not, during or after the period of
Employee’s employment with Employer (i) disclose, in whole or in part, such
Confidential Information to any third party without the consent of Employer or
(ii) use any such Confidential Information for Employee’s own purposes or for
the benefit of any third party.  These restrictions shall not apply to any
information in the public domain provided that Employee was not responsible,
directly or indirectly, for such information entering the public domain without
Employer’s consent.  Upon termination of Employee’s employment hereunder,
Employee shall promptly return to Employer all Employer/Willis materials,
information and other property (including all files, computer discs and manuals)
as may then be in Employee’s possession or control.  For purposes of this
Agreement, all references to “Employer/Willis” shall be understood to refer to
Employer and/or Employer’s parent companies and its other affiliates, as well as
their successors and assigns.

 

b.             Any work prepared by Employee as an employee of Employer
including written and/or electronic reports and other documents and materials
shall be “work for hire” and shall be the exclusive property of Employer.  If,
and to the extent that, any rights to such work do not vest

 

6

--------------------------------------------------------------------------------


 

in Employer automatically, by operation of law, Employee shall be deemed to
hereby unconditionally and irrevocably assign to Employer all rights to such
work and Employee shall cooperate fully with Employer’s efforts to establish and
protect its rights to such work.

 

5.             Employee Loyalty; Non-solicitation.

 

a.  Employee understands that Employee owes a duty of loyalty to Employer and,
while in Employer’s employ, shall devote Employee’s entire business time and
best good faith efforts to the furtherance of Employer’s legitimate business
interests.  All business activity participated in by Employee as an employee of
Employer shall be undertaken solely for the benefit of Employer.  Employee shall
have no right to share in any commission or fee resulting from such business
activity other than the compensation set forth in this Agreement.

 

b.  While this Agreement is in effect and for a period of two years following
termination of Employee’s employment with Employer, Employee shall not, within
the “Territories” described below:

 

(i)  directly or indirectly solicit, accept, or perform, other than on
Employer’s behalf, insurance brokerage, insurance agency, risk management,
claims administration, consulting or other principal business engaged in by
Employer/Willis from or with respect to (A) clients of Employer/Willis with whom
Employee had business contact or provided services to, either alone or with
others, while employed by either Employer or any affiliate of Employer and,
further provided, such clients were clients of Employer/Willis either on the
date of termination of Employee’s employment with Employer or within twelve (12)
months prior to such termination (the “Restricted Clients”) and (B) active
prospective clients of Employer/Willis with whom Employee had business contacts
regarding the business of Employer/Willis within six (6) months prior to
termination of Employee’s employment with Employer (the “Restricted Prospects”);
or

 

(ii)  directly or indirectly (A) solicit any employee of Employer/Willis with
whom Employee had business contact while employed by either Employer or an
affiliate of Employer (“Protected Employees”) to work for Employee or any third
party, including any competitor (whether an individual or a competing company)
of Employer/Willis or (B) induce any such employee of Employer/Willis to leave
the employ of Employer/Willis.

 

For purposes of this paragraph 5.b., “Territories” shall refer to those counties
where the Restricted Clients, Restricted Prospects or Protected Employees of
Employer/Willis are present and available for solicitation.

 

6.             Term and Termination.  This Agreement shall commence upon the
Effective Date and Employee’s employment hereunder shall continue thereafter
until this Agreement (and, correspondingly, Employee’s employment) is terminated
in accordance with the provisions below:

 

a.    During the First Period:  During the First Period, subject to the other
terms and conditions below, the following shall apply:  (i) Employer may
terminate this Agreement

 

7

--------------------------------------------------------------------------------


 

at any time upon the occurrence of Cause (for purposes of this Agreement,
“Cause” shall be defined as set forth below); (ii) Employer may terminate this
Agreement without Cause upon 15 days’ prior written notice to Employee of the
termination of this Agreement; and (iii) Employee may terminate this Agreement
upon Employee’s 15 days’ prior written notice to Employer of employment
resignation.  Further provided as follows:

 

(1)  Termination by Employer for Cause or by Employee upon Resignation: If
during the First Period, (A) Employer terminates this Agreement for Cause or
(B) Employee terminates this Agreement upon 15 days’ prior written notice to
Employer of employment resignation, then Employee shall thereafter only be
entitled under this Agreement to receive the following payments and/or
benefits:  (i) any accrued, but, as of employment termination, unpaid, Base
Salary due with respect to service provided prior to employment termination
(referred to in this Agreement as “Accrued But Unpaid Salary”) payable in
accordance with Employer’s normal compensation payment practices; (ii) any
unpaid Annual Bonus for a calendar year completed as of the date of termination
as provided in paragraph 3.b. above (“Unpaid Bonus”); (iii) any accrued and
vested pension benefits or other vested benefits (including any vested rights in
respect of equity or equity-based awards), subject to the normal terms and
conditions of the applicable benefit plan documents (referred to in this
Agreement as “Accrued Benefits”); and (iv) any compensation deferred by Employee
prior to employment termination which is otherwise subject to distribution to
Employee upon “separation from service”, as such term is defined under
Section 409A of the Code (“Section 409A”) and the treasury regulations
promulgated thereunder (the date of such separation from service, the “Date of
Separation”, and the first business day of the seventh month following
Employee’s Date of Separation, the “Delayed Payment Date”), and in accordance
with and subject to the usual terms and conditions of any applicable deferred
compensation plan (referred to in this Agreement as “Deferred Compensation”).

 

(2)  Termination by Employer without Cause upon 15 Days’ Prior Written Notice: 
If during the First Period, Employer terminates this Agreement without Cause
upon 15 days’ prior written notice to Employee of termination of this Agreement,
then Employee shall thereafter only be entitled under this Agreement to
receive:  (A) a lump sum cash payment equal in amount to the aggregate amount of
the Base Salary payments which Employee would have received following the date
of employment termination (i.e., at Employee’s Base Salary level as of the date
of employment termination) had Employee’s employment with Employer continued
until, but not beyond, December 31, 2010 (referred to in this Agreement as the
“Severance Payment”), to be paid within 30 days of the date of termination,
provided that, to the extent Employee is a “specified employee” within the
meaning of Section 409A (as determined in accordance with the methodology
established by Employer/Willis) (a “Specified Employee”), the portion of the
Severance Payment equal to one year of Base Salary (at the level in effect on
the date of termination) shall instead be paid on the Delayed Payment Date;
(B) the following payments and/or benefits:  (i) any Accrued But Unpaid Salary
payable

 

8

--------------------------------------------------------------------------------

 

in accordance with Employer’s normal compensation payment practices; (ii) any
Unpaid Bonus as may be payable as provided in paragraph 3.b. above; (iii) any
Accrued Benefits; and (iv) any Deferred Compensation payable as provided under
paragraph 6.a.(1)(iv) above; (C) (i) to the extent that as of the termination
date any Annual Bonus for a completed calendar year has then been previously
distributed in restricted cash, any repayment requirement with respect thereto
shall immediately lapse and (ii) to the extent that any Annual Bonus for a
completed calendar year has then been previously distributed in the form of an
equity award, such equity award shall vest in full and be settled as of the date
of employment termination and no longer be subject to forfeiture, provided that
to the extent any such award is “non-qualified deferred compensation” within the
meaning of Section 409A and Employee is a Specified Employee, such awards will
be settled on the Delayed Payment Date; and (D) to the extent the date of
termination of employment occurs prior to the date on which Employer determines
the Annual Bonus for calendar year 2009, a lump sum cash payment equal to
$337,080 times two, to be paid within 30 days of the date of termination.

 

b.               During the Second Period:  During the Second Period, the
following shall apply:  (i) Employer may terminate this Agreement at any time
upon the occurrence of Cause; (ii) Employer may terminate this Agreement without
Cause by providing Employee with 15 days’ prior written notice of employment
termination; and (iii) Employee may terminate this Agreement by providing
Employer with 15 days’ prior written notice of employment resignation.  Further
provided as follows:

 

(1) Termination by Employer for Cause:  If Employer terminates this Agreement
for Cause during the Second Period, then Employee shall thereafter only be
entitled under this Agreement to receive the following payments and/or
benefits:  (A) any Accrued But Unpaid Salary, payable in accordance with
Employer’s normal compensation payment practices; (B) any Unpaid Bonus payable
as provided in paragraph 3.b. above; (C) any Accrued Benefits; and (D) any
Deferred Compensation payable as provided under paragraph 6.a.(1)(iv) above.

 

(2) Termination by Employer without Cause upon 15 Days’ Prior Written Notice: 
If during the Second Period Employer terminates this Agreement without Cause
upon 15 days’ prior written notice to Employee, then Employee shall thereafter
only be entitled under this Agreement to receive the following payments and/or
benefits: (A) the Severance Payment, to be paid within 30 days of the Date of
Separation, provided that to the extent Employee is a Specified Employee, the
Severance Payment shall instead be paid on the Delayed Payment Date; (B) the
following payments and/or benefits:  (i) any Accrued But Unpaid Salary payable
in accordance with Employer’s normal compensation payment practices; (ii) any
Unpaid Bonus as may be payable as provided in paragraph 3.b. above; (iii) any
Accrued Benefits; and (iv) any Deferred Compensation payable as provided under
paragraph 6.a.(1)(iv) above; (C) (i) to the extent that as of the termination
date any Annual Bonus for a completed calendar year has then been previously
distributed in restricted cash, any repayment requirement with respect thereto
shall immediately lapse and (ii) to the extent that any Annual Bonus for a

 

9

--------------------------------------------------------------------------------


 

completed calendar year has then been previously distributed in the form of an
equity award, such equity award shall vest in full and be settled as of the date
of employment termination and no longer be subject to forfeiture, provided that
to the extent any such award is “non-qualified deferred compensation” within the
meaning of Section 409A and Employee is a Specified Employee, such award will be
settled on the Delayed Payment Date; and (D) a lump sum cash payment equal to
$337,080, to be paid within 30 days of the date of termination.

 

(3) Termination by Employee upon 15 Days’ Prior Written Notice:  If Employee
terminates this Agreement during the Second Period upon 15 calendar days’ prior
written notice to Employer of employment resignation for any or no reason, then
Employee shall thereafter only be entitled under this Agreement to receive:
(A) the Severance Payment, to be paid within 30 days of the Date of Separation,
provided that, to the extent Employee is a Specified Employee, the Severance
Payment shall instead be paid on the Delayed Payment Date; (B) the following
payments and/or benefits: (i) any Accrued But Unpaid Salary payable in
accordance with Employer’s normal compensation payment practices; (ii) any
Unpaid Bonus as may be payable as provided in paragraph 3.b. above; (iii) any
Accrued Benefits; and (iv) any Deferred Compensation payable as provided under
paragraph 6.a.(1)(iv) above; (C) (i) to the extent that as of the termination
date any Annual Bonus for a completed calendar year has then been previously
distributed in restricted cash, any repayment requirement with respect thereto
shall immediately lapse and (ii) to the extent that any Annual Bonus for a
completed calendar year has then been previously distributed in the form of an
equity award, such equity award shall vest in full and be settled as of the date
of employment termination and no longer be subject to forfeiture, provided that
to the extent any such award is “non-qualified deferred compensation” within the
meaning of Section 409A and Employee is a Specified Employee, such award will be
settled on the Delayed Payment Date; and (D) a lump sum cash payment equal to
$337,080, to be paid within 30 days of the date of termination.

 

c.              Following December 31, 2010:  Effective as of January 1, 2011
(and at all times thereafter):  (i) Employer may terminate this Agreement at any
time upon the occurrence of Cause; (ii) Employer may terminate this Agreement
without Cause by providing Employee with 15 days’ prior written notice of
employment termination; and (iii) Employee may terminate this Agreement upon
providing Employer with 15 days’ prior written notice of employment
resignation.  Further provided that following employment termination pursuant to
this paragraph 6.c. Employee shall thereafter only be entitled under this
Agreement to receive the following payments and/or benefits: (A) any Accrued But
Unpaid Salary, payable in accordance with Employer’s normal compensation payment
practices; (B) any Unpaid Bonus as may be payable as provided in paragraph 3.b.
above; (C) any Accrued Benefits; and (D) any Deferred Compensation payable as
provided under paragraph 6.a.(1)(iv) above.

 

d.              Death; Disability. This Agreement will automatically terminate
upon Employee’s death or Employee’s disability (as disability is defined in
Employer’s Long Term Disability Benefits Plan).  Further provided as follows:

 

10

--------------------------------------------------------------------------------


 

(1) Death:  In the event of termination of this Agreement due to Employee’s
death and to the extent permitted by applicable law, Employee’s estate shall
thereafter receive the following payments and/or benefits: (i) any Accrued But
Unpaid Salary payable in accordance with Employer’s normal compensation payment
practices; (ii) any Unpaid Bonus as may be payable as provided in paragraph 3.b.
above; (iii) any Accrued Benefits which Employee’s estate may be eligible to
receive, including any death benefits (subject in all respects to the terms and
conditions within any applicable benefit plan documents concerning benefit
administration following an employee’s death); and (iv) any Deferred
Compensation payable as provided under paragraph 6.a.(1)(iv) above.  Aside from
this payments and benefits described in the preceding sentence, Employee’s
estate shall receive no other payments or benefits under this Agreement
following termination of this Agreement due to Employee’s death.

 

(2) Disability:  In the event of termination of this Agreement due to Employee’s
disability, then, Employee shall thereafter only be entitled under this
Agreement to receive the following payments and/or benefits:  (i) any Accrued
But Unpaid Salary payable in accordance with Employer’s normal compensation
payment practices; (ii) any Unpaid Bonus as may be payable as provided in
paragraph 3.b. above; (iii) any Accrued Benefits, including any disability
benefits; and (iv) any Deferred Compensation payable as provided under paragraph
6.a.(1)(iv) above.

 

e.  Surviving Provisions.  Paragraphs 3.b., 3.c., 3.f., 3.g., 4, 5, 6, 7, 8, 10
and 11 of this Agreement shall survive any termination of this Agreement and any
termination of Employee’s employment, and nothing contained in this paragraph 6
shall reduce Employee’s rights to the Surviving Obligations under the COC
Agreement (as defined below).  In addition, following termination of this
Agreement, Employer shall remain subject to those specific Gross Up Payment
obligations, if any, as and to the extent set forth in paragraphs 3.f., 3.g. and
7 of this Agreement.

 

f.  Cause Definition.  For purposes of this Agreement, “Cause” shall mean
(i) Employee’s continued failure to adequately perform his material duties with
respect to Employer/Willis (other than due to illness or disability, as
disability is defined in Employer’s Long Term Disability Benefits Plan) after
having been provided reasonable notice by the Reporting Person of such alleged
failure in writing specifying any such failure in reasonable detail and, if such
failure is capable of being corrected and/or cured, a period of at least thirty
(30) days after Employee’s receipt of such notice to cure and/or correct such
performance failure, (ii) willful misconduct by Employee in connection with
Employee’s employment which is materially injurious to Employer/Willis (willful
misconduct shall be understood to include, but not be limited to, any breach of
the duty of loyalty owed by Employee to Employer/Willis), (iii) conviction of
any criminal act (other than road traffic violations not involving imprisonment
or revocation of driving privileges by a governmental authority), (iv) any
breach of Employee’s restrictive covenants as provided in this Agreement, or any
other non-compete agreement and/or confidentiality agreement entered into by
Employee with either Employer or an affiliated company of Employer (other than
an insubstantial, inadvertent and non-recurring breach), or (v) any material
violation of any material written Employer/Willis policy applicable to Employee
after reasonable notice by the Reporting

 

11

--------------------------------------------------------------------------------


 

Person of such alleged violation in writing to Employee specifying any such
violation in reasonable detail and, if such violation is capable of being
corrected and/or cured, a period of at least thirty (30) days after Employee’s
receipt of such notice to cure and/or correct such alleged violation.

 

7.               Change of Control Employment Agreement:  Employee shall receive
an amount in cash equal to the amounts determined under Section 6(b)(i) of the
COC Agreement (which amount equals $2,971,492, assuming for purposes of the
“Pro-Rata Bonus” (as defined in the COC Agreement) that the Closing occurs on
October 1, 2008) as if the Employee terminated his employment for Good Reason
immediately following the Closing (the “COC Agreement Payment”).  The COC
Agreement Payment shall be paid in a lump sum in cash on the later of (i) the
date that is seven business days following the Effective Date or (ii) January 2,
2009; provided that, if the Closing occurs prior to January 1, 2009 and
Employee’s employment with Employer terminates for any reason prior to
January 1, 2009 and as of the date of such termination Employee is not a
Specified Employee, the COC Agreement Payment shall be paid no later than 30
days after such date of termination; provided, further, that, if the Closing
occurs prior to January 1, 2009 and Employee’s employment with Employer
terminates for any reason prior to January 1, 2009 and as of the date of such
termination Employee is a Specified Employee, the COC Agreement Payment shall be
paid on the Delayed Payment Date.  Further provided that, notwithstanding
anything to the contrary contained in paragraph 6 hereof, if Employee’s
employment hereunder terminates for any reason or no reason prior to October 1,
2011, Employer shall, as successor to HRH following the Merger, provide Employee
with any amounts and/or benefits required to be provided under Sections
6(b)(ii), (iii) and (iv) of the COC Agreement, in accordance with the terms of
the COC Agreement, (subject to and including any provisions within the COC
Agreement relating to Section 409A); provided, that the welfare benefits under
Section 6(b)(ii) of the COC Agreement shall be provided to Employee at a level
that is no less favorable than the benefits being provided to Employee as of
immediately prior to the date of termination.  In addition, notwithstanding
anything contained herein to the contrary, Employer shall also have the rights
and responsibilities of the “Company” (as such term is defined in the COC
Agreement) set forth in Section 8 (entitled “Full Settlement”) and Section 9
(entitled “Certain Additional Payments by the Company”) of the COC Agreement;
provided, however, that (i) Employee’s right to legal fees under Section 8 of
the COC Agreement shall be limited to claims relating to the COC Agreement and
the Surviving Obligations under the COC Agreement (as defined below); and
(ii) for purposes of clarity, Employee’s right to a Section 280G gross-up
payment under Section 9 of the COC Agreement shall apply to (x) any payments
and/or benefits provided to Employee pursuant to the COC Agreement, (y) any
payments and/or benefits provided to Employee pursuant to any other plan,
program or arrangement of HRH or its subsidiaries in effect prior to the
Effective Date, which payments and/or benefits are triggered by the Merger or a
termination of employment following the Merger, including without limitation,
with respect to the accelerated vesting of any rights or benefits under any HRH
equity incentive plan, and (z) any payments and/or benefits under this
Agreement, including without limitation the payment or provision of the
Surviving Obligations under the COC Agreement, that would be deemed to be
“parachute payments” (as defined in Section 280G(b)(2) of the Code) in relation
to the Merger.  Any Section 280G gross-up payments

 

12

--------------------------------------------------------------------------------


 

shall be paid in accordance with Section 9 of the COC Agreement. The obligations
to make the payments and provide the benefits under the COC Agreement as
described in this paragraph 7 are referred to herein as the “Surviving
Obligations under the COC Agreement”, and the Surviving Obligations under the
COC Agreement shall survive termination of this Agreement (and the corresponding
termination of Employee’s employment with Employer) and shall not be limited by
paragraph 6 of this Agreement.  Employee shall also remain bound by the terms of
Section 10(a) of the COC Agreement (i.e., that paragraph which is captioned
“Confidential Information”).  Except as set forth in this paragraph 7, following
the Effective Date, Employee and Employer shall have no further rights or
obligations under the COC Agreement.  For the avoidance of doubt, it is further
provided that the payment by Employer and/or any of its affiliates of the COC
Agreement Payment shall fully and finally satisfy the payment obligation of
Employer and/or its affiliates regarding amounts determined under
Section 6(b)(i) of the COC Agreement.

 

8.                                       Mandatory Binding Arbitration.  Except
for a claim beginning with a request for injunctive relief brought by Employer
or Employee or a claim relating to the Surviving Obligations under the COC
Agreement, Employer and Employee agree that any dispute arising either under
this Agreement or from the employment relationship shall be resolved by
arbitration; it is understood that disputes arising either under this Agreement
or from the employment relationship shall be understood to include, but not be
limited to, any and all disputes concerning any claim by Employee against
Employer/Willis concerning or relating to (i) alleged illegal discrimination
against Employee in the terms and conditions of employment (including but not
limited to any claim of alleged illegal discrimination on the basis of race,
color, religion, sex, gender, national origin, age, physical disability and/or
mental disability), (ii) alleged public policy violations, (iii) alleged
wrongful employment termination and/or (iv) any other disputes arising from or
in connection with the employment relationship.  Except with respect to a claim
relating to the Surviving Obligations under the COC Agreement, each party
expressly waives any right, whether pursuant to any applicable federal, state,
or local statute, to a jury trial and/or to have a court of law determine rights
and award damages with respect to any such dispute.  The party invoking
arbitration shall notify the other party in writing (the “Written Notice”).  The
parties shall exercise their best efforts, in good faith, to agree upon
selection of a single arbitrator.  If the parties are unable to agree upon
selection of a single arbitrator, they shall so notify the American Arbitration
Association (“AAA”) or another agreed upon arbitration administrator and request
that the arbitration provider work with the parties to select a single
arbitrator.  The arbitration shall be (i) conducted in accordance with the AAA’s
National Rules for the Resolution of Employment Disputes, (ii) held at a
location reasonably convenient to that office of Employer at which Employee had
most recently been assigned and (iii) completed within six (6) months (or within
such other time as the parties may mutually agree) of the receipt of Written
Notice by the party being notified. The arbitrator shall have no authority to
assess punitive or exemplary damages as to any dispute arising out of or
concerning the provisions of this Agreement or otherwise arising out of the
employment relationship, except as and unless such damages are expressly
authorized by otherwise applicable and controlling statutes. The arbitrator’s
decision shall be final and binding and enforceable in any court of competent
jurisdiction.  Except with respect to a claim relating to the Surviving
Obligations under the COC Agreement (for which Section 8 of the COC Agreement
shall control), to the extent permitted by applicable law, each party shall bear
its own costs, including attorneys’ fees, and share all costs

 

13

--------------------------------------------------------------------------------


 

of the arbitration equally.  Nothing provided herein shall interfere with either
party’s right to seek or receive damages or costs as may be allowed by
applicable statutory law.  To the extent required by Section 409A, any
reimbursement under this paragraph shall be made no later than December 31 of
the calendar year following the year during which the applicable expense is
incurred.

 

9.                                       Representations and Warranties. 
Employee represents and warrants:

 

a.  except as specifically provided by Employee to Employer in writing, Employee
is not subject to either an agreement with any former employer or otherwise or
any court order, judgment or decree which places restrictions on Employee’s
business activities and that if employee is subject to any of the foregoing,
Employee will, by the earlier of the commencement date of employment or
execution of the Agreement, provide Employer with a copy of such agreement,
order, judgment, or decree; and

 

b.  Employee has reviewed and will abide by the Employer/Willis Code of Ethics.

 

10.                                 Section 409A.  This Agreement is intended to
comply with the requirements of Section 409A or an exemption thereto and shall
in all respects be administered in accordance with Section 409A. 
Notwithstanding anything in the Agreement to the contrary, the following shall
apply with respect to any amounts or benefits that are subject to Section 409A:
(i) distributions upon termination of employment may only be made upon a
“separation from service” as determined under Section 409A and (ii) each payment
under this Agreement shall be treated as a separate payment for purposes of
Section 409A.  In no event may Employee, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement.  All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A and (i) shall be
paid or provided within the time period permitted under Section 409A, (ii) the
amount or benefit that Employer is obligated to pay or provide in any given
calendar year shall not affect the amount or benefit that Employer is obligated
to pay in any other calendar year and (iii) Employee’s right to have Employer
pay or provide the amount or benefit may not be liquidated or exchanged for any
other benefit.  If Employee dies following his termination of employment and
prior to the payment of any amounts delayed on account of Section 409A, such
amounts shall be paid to the personal representative of Employee’s estate within
thirty (30) days after the date of Employee’s death. Any tax gross-up payments,
including a Gross-Up Payment, shall in all events be paid no later than the end
of Employee’s taxable year next following Employee’s taxable year in which the
applicable taxes (and any income or other related taxes or interest or penalties
thereon) are remitted to the Internal Revenue Service or any other applicable
taxing authority. In the event the parties determine that the terms of this
Agreement do not comply with Section 409A, they will negotiate reasonably and in
good faith to amend the terms of this Agreement such that it complies (in a
manner that attempts to minimize the economic impact of such amendment on
Employee and Employer) within the time period permitted by the applicable
Treasury Regulations.

 

11.                                 Miscellaneous.  This Agreement sets forth
the entire agreement between the parties hereto relating to the subject matter
hereof and is intended to supplant and supersede any other prior or
contemporaneous agreements between Employer and Employee regarding the subject

 

14

--------------------------------------------------------------------------------


 

matter hereof (including, but not necessarily limited to, the Prior Employment
Agreement); provided, however, this Agreement shall be in addition to and not in
lieu of the following: (i) the Surviving Obligations under the COC Agreement (to
the extent contemplated and described in paragraph 7 above); (ii) Employee’s
surviving obligations under Section 10(a) of the COC Agreement; (iii) the
“Agreement of Restrictive Covenants and Other Obligations” and the “Option
Agreement” referenced above in paragraph 3.c.; and (iv) any other written
agreement related to any share purchase and/or option plan as may have been, or
may be, entered into by Employee with (a) Employer and/or (b) a parent or other
affiliated company of HRH, Employer or any of their affiliated companies (any
such agreement as contemplated in this item (iv), if any, shall be governed in
all respects by that agreement’s own terms and conditions except as otherwise
provided in paragraph 3.c. with respect to the Option).  This Agreement may only
be modified by a written instrument signed by both parties.  If any term of this
Agreement is rendered invalid or unenforceable by judicial, legislative or
administrative action, the remaining provisions hereof shall remain in full
force and effect and shall in no way be affected, impaired or invalidated. 
Except for notices by Employer to Employee which Employer chooses to hand
deliver to Employee, any notices given pursuant to this Agreement shall be sent
by first class U.S. postal service or overnight courier service to the addresses
set forth below (or, to the then current address of a party, with both parties
agreeing to promptly provide the other party with written notice of any change
in address). This Agreement shall be governed by the laws of the State of New
York, without giving effect to that state’s conflicts of law principles. 
Employer shall be entitled to withhold from any payment due to Employee
hereunder any amounts required to be withheld by any applicable tax laws or
regulations.  The waiver by either party of any breach of this Agreement shall
not operate or be construed as a waiver of that party’s rights upon any
subsequent breach. This Agreement shall inure to the benefit of and be binding
upon and enforceable against the heirs, legal representatives and assigns of
Employee and the successors and assigns of Employer. Employee enters into this
Agreement freely and voluntarily, under no duress, after having had sufficient
time and opportunity to review and discuss it, at Employee’s discretion, with
professional advisors of Employee’s choice. Employee acknowledges and agrees
that (i) the consideration provided to Employee by Employer under this Agreement
(including, but not limited to, as set forth in paragraph 3) is sufficient to
support covenants made by Employee to Employer within this Agreement and
(ii) following Employee’s execution of this Agreement, Employee will at no time
challenge the sufficiency and/or adequacy of the consideration provided in
exchange for the various covenants provided by Employee to Employer within this
Agreement.  Monetary damages may not be an adequate remedy for Employee’s breach
of paragraphs 4 or 5 of this Agreement and Employer may, in addition to
recovering legal damages (including lost commissions and fees), proceed in
equity to enjoin Employee from violating any of the provisions. Upon the
commencement by Employee of employment with any third party, during the two
(2) year period following termination of employment hereunder, Employee shall
promptly inform such new employer of the substance of paragraphs 4 and 5 of this
Agreement.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to become
effective as of the date first above written.

 

EMPLOYER:

Hermes Acquisition Corp

One World Financial Center

200 Liberty Street, 7th Floor

New York, New York 10281

 

 

BY:

 

 

 

 

 

 

TITLE:

 

 

 

 

 

 

DATE:

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

Michael Crowley

 

 

 

 

 

 

 

DATE:

 

 

 

 

ADDRESS:

 

 

 

 

 

 

 

 

 

 

 

 

16

--------------------------------------------------------------------------------
